Citation Nr: 0303144	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  01-10 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include major depressive disorder with psychotic features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran had active service from March 1956 to February 
1960.  This matter originally came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an April 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, which denied the 
benefit sought on appeal.  Upon preliminary review of the 
claim, the Board determined that additional development was 
needed before a decision on the merits was rendered in this 
case.  The required development has been completed, and the 
Board is satisfied that this claim is now ready for appellate 
review.


FINDINGS OF FACT

1.  VA has undertaken all necessary actions required by the 
Veterans Claims Assistance Act of 2000.

2.  A psychiatric disorder, to include major depressive 
disorder with psychotic features, was not manifested during 
service or within one year after service.

3.  No currently diagnosed psychiatric disorder, to include 
major depressive disorder with psychotic features, has been 
shown to be causally or etiologically related to any in-
service psychiatric symptoms or in any other way related to 
service.


CONCLUSION OF LAW

A psychiatric disorder, to include major depressive disorder 
with psychotic features, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that VA has met its duties 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  See 
38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran was provided adequate notice as to the evidence 
necessary to substantiate his claim, as well as the 
applicable laws and regulations, as indicated in the April 
2001 rating decision and the November 2001 statement of the 
case, and in letters from the RO.  The RO also attempted to 
inform the veteran of which evidence he was to provide to VA 
and which evidence the RO would attempt to obtain on his 
behalf, as seen in September 2000 and January 2001 
correspondence.  Further, the Board finds that the duty to 
assist was also met in this case.  Satisfactory efforts were 
made to ensure that relevant evidence was associated with the 
claims file, noting that it contains service medical records 
and extensive VA treatment records.  The veteran was also 
given two VA examinations, occurring in September 2000 and 
November 2002.  Lastly, he was provided with the opportunity 
to testify at a hearing on this appeal, which was held in 
March 2002.

The Board observes that in a January 2003 statement, the 
veteran's representative requested an independent medical 
evaluation (IME) by a specialist in the field of psychiatry 
before a decision is rendered in this case.  The Board notes 
that it recently deferred a decision in this matter in order 
to procure the opinion of a qualified psychiatric specialist 
concerning any relationship between the symptoms complained 
of in service and any currently existing mental disorder.  
Accordingly, in November 2002, the veteran was afforded a 
full VA psychiatric examination, including a complete review 
of the evidence contained in the claims file, and the 
examiner provided a detailed report of her findings 
afterwards, addressing all relevant complaints, medical 
history and past medical records, as well as current 
symptomatology.  Additionally, the issue here is really 
whether the symptoms complained of by the veteran during 
service are related to his active service, and there are two 
medical opinions of record, one from the service department 
at the time of his discharge in 1960, and one from the 
November 2002 VA examiner, indicating that the mental 
symptoms which he complained of were not related to his 
service, but were instead attributed to other, non-service-
related causes.  Further, there is no other competent medical 
opinion of record that contradicts these two findings.  
Simply put, there is no controversy here, and the veteran's 
mental history, although extensive, has been thoroughly 
reviewed by an appropriate psychiatric specialist.  In light 
of all of the above, then, the Board finds that there is no 
need to obtain an IME before it issues its decision.  See 
38 U.S.C.A. § 5109 (West 1991); 38 C.F.R. § 3.328 (2002).

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service. 
38 U.S.C.A. § 1131.  Service connection may also be granted 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support a veteran's claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The evidence for review in this case consists of the service 
medical records, as well as an extensive record of VA 
treatment and testing dating from approximately May 1993 to 
June 2000.  Further, the record contains VA examination 
reports dated in September 2000 and November 2002.  The 
veteran has also submitted written statements and hearing 
testimony concerning his claim, and his representatives have 
submitted written argument for consideration.  The Board has 
carefully reviewed, considered and weighed the probative 
value of all of this evidence.

The service medical records show the veteran's completion of 
a February 1956 medical history form upon his entry into 
service, wherein he indicated that he had no history of 
depression or excessive worry, and no nervous trouble of any 
sort.  Concurrent clinical evaluation conducted by a 
physician from the veteran's service department was negative 
for any findings related to mental problems.  There is no 
record of complaints, symptoms, diagnosis or treatment of any 
psychiatric-related problem in the treatment notes entered 
during the veteran's period of service, with the possible 
exception of two entries concerning treatment for injuries 
sustained by the veteran as the result of fighting.  Upon his 
discharge, however, the veteran noted on his February 1960 
medical history report that he had a history of depression or 
excessive worry, as well as nervous trouble.  In response, 
the service department physician reported a normal 
psychiatric evaluation on the examination form, and stated 
that the veteran's excessive worry and nervousness had its 
onset in 1958, and was associated with the illness of his 
father and with excess drinking; he also noted no complaints 
and no sequelae as the result of these symptoms.   

There is no record of any psychiatric problems immediately 
after service.  The veteran testified that he first saw a 
mental health professional approximately eight years after 
service, in 1968, for problems involving depression, for a 
brief period of treatment.  He has reported the receipt of 
consistent mental health treatment as occurring from mid-1993 
(when he sought VA assistance) to the present.  The Board 
observes that much of this VA treatment was provided as 
substance abuse counseling.  The veteran also indicated, 
however, that from 1977 to 1993, he was prescribed many 
medications (such as tranquilizers) by his private physician 
for the treatment of his mental health concerns.  Basically, 
the veteran has reported the regular occurrence of relevant 
symptoms dating back to his service, and the Board deems him 
competent to report his complaints and the symptoms 
experienced in this regard.  The Board notes that the veteran 
cannot offer a medical opinion as to causation and etiology, 
but he can provide statements as to complaints and observable 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

As noted in the September 2000 and November 2002 VA 
examination reports, the veteran has a current diagnosis of 
major depression.  Other entries in the claims file note 
similar current diagnoses.  The record, however, is negative 
for a diagnosed mental disorder developing during and 
existing at the time of his discharge or within any immediate 
period thereafter, so the opportunity for service connection 
in this case turns on whether the veteran's reported 
symptomatology in and closely after service is related to any 
current diagnosis, including major depressive disorder with 
psychotic features.  

The Board observes that the service department physician 
attributed the symptoms noted by the veteran at the time of 
his discharge examination in February 1960 to concerns over 
his father's health, and to drinking.  This physician also 
basically reported that there was no residual symptomatology 
by the time of the discharge examination.  

More importantly, the November 2002 VA examiner took a 
detailed history from the veteran, reviewed all of the 
evidence of record in the claims file, conducted an 
evaluation of the veteran, and reported her detailed 
conclusions regarding the etiology of the veteran's mental 
health disorder.  She also noted the aforementioned findings 
of the service department physician at the time of the 
veteran's discharge.  She opined that the veteran's current 
psychiatric disorder (which she diagnosed as major 
depression) is not as least as likely as not related to or 
aggravated by the depression documented in active service.  
Importantly, the examiner added that the nature and etiology 
of the veteran's current psychiatric disorder is as least as 
likely as not related to a history of substance abuse 
beginning at age six and established by age 20, in addition 
to a strong family history of emotional problems.  (The Board 
notes that this family history is documented in several of 
the medical records contained in the claims file.)  

The Board observes that there are no other medical opinions 
in the claims file that contradict the opinion of the 
November 2002 VA examiner.  The Board recognizes the 
veteran's own contention that his mental problems are the 
result of his active service, but cannot consider it as 
credible evidence to weigh against the findings of the 
service department physician and the November 2002 VA 
examiner.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In other words, the competent medical evidence of 
record preponderates against a finding that the veteran's 
current psychiatric disorder is related to service, and so 
his claim does not warrant service connection. 

The Board has considered the benefit of the doubt rule, but 
as the preponderance of the evidence is clearly against the 
veteran's claim, the evidence is not in equipoise, and there 
is no basis to apply it.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include major depressive disorder with psychotic features, 
is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

